                                          Case 4:17-cv-03528-PJH Document 75 Filed 12/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEREMIAH THEDE,
                                                                                            Case No. 17-cv-03528-PJH
                                   8                    Plaintiff,

                                   9             v.                                         ORDER COMPELLING PLAINTIFF TO
                                                                                            APPEAR FOR A DEPOSITION
                                  10     UNITED AIRLINES, INC.,
                                                                                            Re: Dkt. No. 74
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 15, 2020, defendant filed an administrative motion for an order (1)
                                  14   compelling plaintiff to appear for a deposition and (2) extending the pretrial and trial dates
                                  15   by 45 days. Dkt. 74. In support of its motion, defendant details a pattern of behavior by
                                  16   plaintiff over the past several months of discovery that has made it difficult for defendant
                                  17   to develop its case. Id. at 2-4. Defendant specifies that plaintiff has failed to provide
                                  18   sufficient discovery responses, Dkt. 74-1 ¶¶ 3, 5, failed to appear for two noticed
                                  19   depositions, id. ¶¶ 7, 9-11, and requested a four-month postponement of his mandatory
                                  20   settlement conference before Magistrate Judge Westmore, id. ¶ 8. Defendant explains
                                  21   that, at least concerning one of the missed depositions and the settlement conference,
                                  22   plaintiff’s then-counsel stated only that plaintiff was “unwell,” id. ¶ 7, or “ill,” id. ¶ 8.
                                  23          On November 25, 2020, the court permitted plaintiff’s then-counsel to withdraw
                                  24   from this action, provided that counsel continue to forward all filings until plaintiff appears
                                  25   pro se, plaintiff retains substitute counsel, or December 31, 2020. Dkt. 73. Plaintiff’s
                                  26   response to this motion, if any, was due December 21, 2020. As of the date of this order,
                                  27   plaintiff has failed to respond or otherwise explain his pattern of delay.
                                  28          The court GRANTS defendant’s request for an order compelling plaintiff to appear
                                          Case 4:17-cv-03528-PJH Document 75 Filed 12/23/20 Page 2 of 2




                                   1   for a remote video deposition via Zoom. Defendant may notice that deposition for no
                                   2   earlier than Wednesday, December 30, 2020 and no later than Wednesday, January 6,
                                   3   2021. Absent extraordinary circumstances provided by plaintiff in writing at least 48
                                   4   hours in advance of the noticed deposition, plaintiff must appear at that deposition. A
                                   5   party’s deposition is the bare minimum that any opposing party should receive.
                                   6          At this time, the court DENIES defendant’s request to continue the pretrial and trial
                                   7   dates. In the event plaintiff fails to appear for this third-noticed deposition, the court may
                                   8   altogether dismiss his action with prejudice for failure to comply with this order and failure
                                   9   to prosecute under Rule 41(b). Under that scenario, then, the existing dates and
                                  10   deadlines become moot. In the event plaintiff does appear and defendant still needs
                                  11   additional time to develop its case, defendant may renew this request.
                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13                   23 2020
                                       Dated: December __,

                                  14                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  15                                                 United States District Judge
                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
